Case: 13-51134      Document: 00512973020         Page: 1    Date Filed: 03/18/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-51134
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 18, 2015
PATRICK BERNARD SMITH,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

CORRECTIONAL OFFICER SEAN MURRAY; HOWARD K. BENNETT, Physician
Assistant Certified; MARK MINSHEW; OFFICER SWOOPS; LIEUTENANT
PRESTON; SERGEANT BARROUGH; ASSISTANT WARDEN K. DEAN; TERI
SMITH,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:10-CV-163


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Patrick Bernard Smith filed a civil rights action alleging numerous
constitutional violations arising from prison discipline and medical care. All
of the claims have been dismissed on summary judgment, but we granted
Smith leave to appeal in forma pauperis (IFP) whether the district court erred


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-51134     Document: 00512973020     Page: 2   Date Filed: 03/18/2015


                                  No. 13-51134

by granting summary judgment dismissing an excessive-force claim against
defendant Columbus Swopes arising on March 20, 2009, and an excessive-force
claim against defendants Sean Murray and Mark Minshew arising on April 20,
2009. Smith v. Murray, No. 13-51134 (5th Cir. May 6, 2014) (unpublished
order). IFP was denied as to all other claims. Id.
      Smith has abandoned the essential issues for appeal by failing to brief
them. See Audler v. CBC Innovis Inc., 519 F.3d 239, 255 (5th Cir. 2008); Yohey
v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). At best, his few bare assertions
of excessive force, unsupported by any competent summary judgment evidence,
do not show any genuine issue for trial. See Duffie v. United States, 600 F.3d
362, 371 (5th Cir. 2010); Hathaway v. Bazany, 507 F.3d 312, 319 (5th Cir.
2007). The district court’s judgment is AFFIRMED, and all of Smith’s claims
against all defendants in this action are now dismissed.




                                        2